                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 CAITLIN O’CONNOR,                                 )
                                                   )
         Plaintiff,                                )   No. 3:20-cv-00628
                                                   )
 v.                                                )   Judge Eli J. Richardson
                                                   )
                                                   )
 THE LAMPO GROUP, LLC a/k/a                        )   Magistrate Judge Frensley
 RAMSEY SOLUTIONS,                                 )   Jury Demand
                                                   )
         Defendant.                                )

          PLAINTIFF’S BRIEF IN SUPPORT OF COMPARATOR DISCOVERY

        COMES NOW Plaintiff Caitlin O’Connor pursuant the Court’s February 24, 2021 Order

regarding the discovery dispute conference held. (ECF 21). The Parties have attempted but been

unable to resolve the dispute. Although Defendant did agree to provide additional information

about employees who engage in extramarital sex, in addition to premarital sex, no additional

information has been provided. To date Plaintiff has received only a one-page list of eight (8) other

employees who were known to have engaged in premarital sex, but it is unclear if they were

terminated or asked to resign for that reason. No supporting documentation from Defendant’s

Human Resource Committee (“HRC), no emails, or personnel files or severance agreements have

been provided regarding these eight additional employees; nor have any HRC emails been

provided concerning Plaintiff. Additionally, Defendant has not provided a privilege log to support

any contention that documents or information is being withheld on that basis. In support of her

position, Plaintiff submits the following:

Background




      Case 3:20-cv-00628 Document 24 Filed 03/08/21 Page 1 of 7 PageID #: 186
        The primary issue concerns discovery of comparator information in this employment

discrimination and retaliation case premised on violations of Title VII, THRA and ADA

(sex/pregnancy, religion) and FMLA. In particular, Plaintiff was terminated for a violation of

Defendant’s “Righteous Living” Core Value, specifically that she engaged in premarital sex when

she informed Defendant she was pregnant, but not married. Defendant unabashedly admits her

pregnancy out of wedlock was the reason for her termination due to a violation of its Core Values.

        The discovery at issue concerns Plaintiff’s Interrogatories 3, 7, 11 and Request for

Production 1, 11, 12, 16, 17 (Defendant’s 11/13/20 responses attached, Ex. 1). Defendant has

unilaterally limited its responses and production to other employees who engaged in premarital

sex and were terminated. Plaintiff contends that any employee who has been disciplined or

terminated for a violation of any Core Value, particularly, the Righteous Living value (going back

to at least January 1, 2018) is relevant and discoverable. (See Core Values, Ex. 2). This discovery

also includes a request for the personnel file of an employee named Chris Hogan who was known

to have engaged in actions seemingly in violation of Lampo’s Core Values and which are of similar

seriousness.

        Defendant’s attorneys acknowledged during the discovery conference that there are “team”

emails to the HRC team and that in an initial search there was at least one employee who was

brought before the HRC for pornography. 1 Moreover, the Defendant’s attorney also stated that

HRC decisions are based on conduct, but not necessarily a specific core value like “righteous

living.” (3/3/21-3/6/21 Collins/Sanders email thread, Ex. 3). Thus, absent specific designation of

a particular value being violated, any violation of the Core Values should be discoverable and not

limited by Defendant to a particular value or terminology since there is no indication conduct is


1
 During the discovery conference, Defendant’s counsel also complimented Defendant’s IT Department. Thus, there
has been no argument made with respect to proportionality or access.

                                                      2

    Case 3:20-cv-00628 Document 24 Filed 03/08/21 Page 2 of 7 PageID #: 187
always identified in such a manner. Further, Defendant’s attorneys also stated that Hogan was not

brought before the HRC, despite Plaintiff’s contention that it is well known Hogan engaged in

conduct which a jury could find was of comparable seriousness. As such, even if an employee has

not been brought before the HRC, there appear to be known instances that a jury could find was

of comparable seriousness. Finally, Plaintiff has recently been informed that Defendant is refusing

to provide severance agreements offered to the 8 employees who it has identified on the basis that

information is “privileged or part of a confidential settlement agreement” and that even if Plaintiff

explains why she wants it, it can only be produced “for attorney’s eyes only.” (3/3/21-3/6/21

Collins/Sanders email thread, Ex. 3).

       Analysis that Supports Plaintiff is Entitled to the Comparator Information Sought

       Pursuant to Federal Rule of Civil Procedure 26(b)(1):

       Parties may obtain discovery regarding any nonprivileged matter that is relevant to
       any party’s claim or defense and proportional to the needs of the case, considering
       the importance of the issues at stake in the action, the amount in controversy, the
       parties’ relative access to relevant information, the parties’ resources, the
       importance of the discovery in resolving the issues, and whether the burden or
       expense of the proposed discovery outweighs its likely benefit. Information within
       this scope of discovery need not be admissible in evidence to be discoverable.

       An employee may establish a prima facie case of discrimination by demonstrating “she

received different treatment than a similarly situated non-protected employee.” Oliver v. St. Luke's

Dialysis LLC, 491 F. App'x 586, 587 (6th Cir. 2012); see also, Chattman v. Toho Tenax Am., Inc.,

686 F.3d 339, 347-48 (6th Cir. 2012) (identifying that the fourth prong can be satisfied by showing

that “[the employee] received different treatment than a similarly situated non-protected

employee.”). A plaintiff must only show that a comparable employee is similar “in all of the

relevant aspects” to demonstrate whether they are similarly situated. Martin v. Toledo Cardiology

Consultants, Inc., 548 F.3d 405, 412 (6th Cir. 2008). A plaintiff is not required to demonstrate an



                                                 3

    Case 3:20-cv-00628 Document 24 Filed 03/08/21 Page 3 of 7 PageID #: 188
exact correlation. See Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d 344, 352 (6th Cir.

1998). The courts look “at those factors relevant to the factual context” in order to determine

whether an employee is similarly situated. Jackson v. FedEx Corp. Servs., Inc., 518 F.3d 388, 396

(6th Cir. 2008). This includes examining whether a plaintiff's proposed comparators engaged in

acts of comparable seriousness. Bobo v. United Parcel Serv., Inc., 665 F.3d 741, 751 (6th Cir.

2012) (Ex. 4).

       Central the current dispute is the Sixth Circuit’s consistent adherence to the holding that

comparators are employees who have engaged in acts of comparable seriousness. Bobo, 665 F.3d

at 751 (6th Cir. 2012). Importantly, an employer may not unilaterally determine who is similarly

situated in an employment discrimination action. Jones v. Johnson, 801 Fed. Appx. 338, 348 (6th

Cir. 2020) (Ex. 5) (citing Bobo, 665 F. 3d at 749 “the district court improperly restricted the scope

of discovery when it allowed UPS to determine unilaterally that the only Caucasian, non-military

supervisor who was similarly situated to Bobo was Ronnie Wallace,” and that the district court

“unduly delayed its ruling on Bobo's discovery motions until after the court had already granted

summary judgment for UPS. The discovery errors alone convince us that the summary judgment

in favor of UPS cannot stand.”). Along this same vein, the Sixth Circuit has repeatedly emphasized

that “we have not required all the factual circumstances to be identical before we considered an

[outside the protected class] employee to be ‘similarly situated.’” Howley v. Fed. Express Corp.,

682 Fed. Appx. 439, 444 (6th Cir. 2017) (Ex. 6). Further, whether comparators are similarly

situated is a jury question. Bobo, 665 F. 3d at 757 (citing Reeves v. Sanderson Plumbing Prods.,

Inc., 530 U.S. 133, 120 S. Ct. 2097, 147 L. Ed. 2d 105 (2000)).

       Defendant seeks to engage in the exact same unilateral determinations on discovery that

the Sixth Circuit admonished in Bobo. Bobo, 665 F. 3d at 749. Bobo was a UPS supervisor, that



                                                 4

    Case 3:20-cv-00628 Document 24 Filed 03/08/21 Page 4 of 7 PageID #: 189
filed claims of race discrimination under Title VII and § 1981, and under the Uniformed Services

Employment and Reemployment Rights Act (USERRA). Id. at 744. In response to written

discovery requests, UPS identified one comparator, whom UPS considered to be similarly situated

to Bobo. Id. at 749. UPS only provided discovery about the comparator it identified, Wallace, and

refused to provide discovery about other potential comparators who engaged in acts of comparable

seriousness, claiming that the discovery was not relevant. Id. The magistrate judge subsequently

denied Bobo's discovery motions, concluding that UPS had complied with discovery requests

when it provided information about Wallace. Id. In reversing, the Sixth Circuit stated:

         The discovery order effectively blocked Bobo from obtaining relevant and
         potentially admissible evidence on a critical element of his case—evidence
         necessary to convince a jury that there were supervisors besides Wallace who were
         similarly situated to Bobo in all relevant respects and yet received better treatment
         than Bobo because they did not take time off for military service or were of a
         different race.

Id. at 752.

         Here, after many months on February 9, 2021, in response to Plaintiff’s discovery issued

on September 30, 2020, Defendant finally provided a list of 8 people who it unilaterally determined

were the only comparators. Specifically, other employees terminated for engaging in premarital

sex. Further, no supporting information has been provided because Defendant contends it may be

privileged or confidential. 2 Nonetheless, Defendant has refused to provide any other information

about other potential comparators who engaged in acts of comparable seriousness and who were

not terminated, which is, in part, what Plaintiff seeks here. This information is relevant given the




2
  The Parties agreed to a Confidentiality Order already. (ECF 14, 15). Thus, any claim of “confidentiality” should
not prohibit discovery. Moreover, restricting Plaintiff’s attorney from discussing or showing Plaintiff documents in
her own case merely because Defendant silenced other employees is specious at best, but the Confidentiality Order
in place should alleviate these concerns.

                                                          5

     Case 3:20-cv-00628 Document 24 Filed 03/08/21 Page 5 of 7 PageID #: 190
broad scope of discovery. Lewis v. ACB Bus. Servs., Inc., 135 F.3d 389, 402 (6th Cir. 1998) (the

scope of discovery under Rule 26 is "traditionally quite broad.").

       More to the point, because Defendant is premising Plaintiff’s termination on a “Core

Value” in particular, its subjective interpretation of what is and is not “righteous living” other

examples of conduct which a jury may find of comparable seriousness is relevant and discoverable.

For example, in the discovery conference with the Magistrate Judge, an issue of an employee who

was known to view pornography was discussed, and another example given could be that an

employee who was known to have engaged in spousal abuse could likewise be of comparable

seriousness. Given the breadth of the intrusion Defendant expects to have in its employees’

personal lives, it is plausible there are more examples of conduct which a jury could find is of

comparable seriousness, but which do not involve pregnancy or religious/faith views. However, at

this point there is simply no way to know because of the unilateral constraints Defendant has placed

on discovery.

       WHEREFORE, Plaintiff respectfully requests that the Court require Defendant to provide

responsive discovery concerning not only all HRC emails and documents regarding Plaintiff, but

also documents, HRC emails and documents and severance agreements of other employees

brought before the HRC or known by Defendant to have engaged in core value related conduct

that arguably could be of comparable seriousness, irrespective of whether the conduct was

punished.

                                                     Respectfully submitted,


                                                     s/ Heather Moore Collins
                                                     Heather Moore Collins BPR # 026099
                                                     Anne Bennett Hunter BPR # 022407
                                                     Ashley Shoemaker Walter BPR #037651
                                                     Collins & Hunter PLLC

                                                 6

    Case 3:20-cv-00628 Document 24 Filed 03/08/21 Page 6 of 7 PageID #: 191
                                                 7000 Executive Center Drive, Suite 320
                                                 Brentwood, TN 37027
                                                 615-724-1996
                                                 615-691-7019 FAX
                                                 heather@collinshunter.com
                                                 anne@collinshunter.com
                                                 ashley@collinshunter.com

                                                 Attorneys for Plaintiff


                              CERTIFICATE OF SERVICE


I HEREBY certify that a copy of the foregoing has been served via the Court’s CM/ECF system
this the 8th day of March 2021 to counsel of record:

Leslie Goff Sanders
Daniel Crowell
WEBB SANDERS PLLC
611 Commerce Street
Suite 3102
Nashville, TN 37203
lsanders@webbsanderslaw.com
dcrowell@webbsanderslaw.com                      /s/ Heather Moore Collins
                                                 Attorney for Plaintiff




                                             7

    Case 3:20-cv-00628 Document 24 Filed 03/08/21 Page 7 of 7 PageID #: 192
